Citation Nr: 1004020	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial compensable rating for left knee 
synovitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from October 2001 until 
October 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cheyenne, Wyoming.

In October 2008, the Veteran requested a video hearing, which 
was conducted in January 2009 before the undersigned.  A 
transcript of the hearing has been associated with the claim 
file.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's left 
knee synovitis is principally manifested by complaints of 
pain; objectively, there is no x- ray evidence of arthritis, 
or instability of the left knee, and while range of motion 
was essentially normal there was objectively noted pain and 
effusion on repetitive use.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the instability 
associated with the Veteran's status of left knee synovitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.10, 4.71a, Diagnostic Codes 5257, 5258, 
5259 (2009).

2. The criteria for a separate 10 percent rating for 
arthritis and painful motion of the left knee associated with 
the Veteran's left knee synovitis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

The Veteran's left knee claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a January 2009 before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

I.  Left Knee Synovitis

The Veteran is claiming entitlement to an increased 
evaluation for left knee synovitis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As is the case here, where the Veteran's claim of entitlement 
to a higher rating is an appeal from the initial assignment 
of a disability rating, the claim requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the Veteran's left 
knee disability has been assigned a noncompensable evaluation 
under Diagnostic Code 5020.

Under Diagnostic Code 5020, synovitis, the rater is 
instructed to rate on limitation of motion of the affected 
parts as arthritis is rated. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  



Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees. See 38 
C.F.R. Part 4, Plate II.

Range of motion testing conducted at the August 2007 VA 
examination was normal, with range of motion from 0 degrees 
to 142 degrees without observed manifestations of pain and 
with no additional limitation after repetitive motion.  
No other range of motion results are of record.

The objective findings as detailed above fail to establish a 
compensable rating for either flexion or extension of the 
left knee under Diagnostic Codes 5260 or 5261, respectively.  

It is acknowledged that in evaluating musculoskeletal 
disabilities the Board must also consider functional loss due 
to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, to include with repetition 
or during flare- ups. See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   In this 
case, however, despite the Veteran's complaints of pain, 
there has been no showing of additional functional limitation 
due to such pain.  Again, there was no additional limitation 
after repetitive motion at the August 2007 VA examination. 

Again, the evidence does not support assignment of a 
compensable rating for either flexion or extension of the 
left knee under Diagnostic Codes 5260 or 5261.  

The Board now calls attention to Diagnostic Code 5003, which 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensably 
disabling under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
C.F.R. § 4.71a.

As noted in the August 2007 VA examination, x-ray of the left 
knee was normal.  Moreover, as discussed above, evaluation 
under the appropriate limitation of motion codes did not 
result in a compensable evaluation here.  However, at the 
August 2007 VA examination, the examiner noted effusion of 
the left knee.  Thus, there is objective evidence of 
swelling.  Additionally, the record contains credible 
evidence of painful motion.  For example, at his January 2009 
hearing the Veteran stated that his left knee tires out very 
easily due to the pain and swells up.  Moreover, he stated 
that the only way to reduce the swelling is take Ibuprofen or 
ice his knee.  The Veteran indicated his knees problems make 
it difficult to perform his duties as a deputy sheriff; these 
duties include climbing stairs and subduing rowdy inmates.  
The Veteran also indicated difficulty performing household 
chores such as climbing stairs to do laundry.  Moreover, he 
stated that he has a hard time driving and walking long 
distances, because it made his knees pop. 

Given the objective findings of left knee swelling swelling, 
and the Veteran's credible complaints of painful motion as 
noted at the January 2009 hearing, the Board finds that the 
requirements for a 10 percent rating under Diagnostic Code 
5003 have been met.  As there is no x-ray evidence of 
arthritis, such code section cannot afford an evaluation in 
excess of that amount.  

The Board has also considered the applicability of other 
diagnostic codes for rating the Veteran's left knee 
disability, but finds that no higher rating is assignable.  
The Veteran has never demonstrated or been diagnosed with 
ankylosis of the knee, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262, and 5263 are not for 
application.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, with 
respect to both knees, the medical findings do not establish 
loss of either flexion or extension to a compensable degree.  
Thus, assignment of separate evaluations for limitation of 
flexion and extension of the right leg is not appropriate 
here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply 
for arthritis and instability of the knee.  Specifically, the 
VA General Counsel has held that, when x- ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the Veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in at least noncompensable limitation 
of motion. See VAOPCGPREC 9-98 (August 14, 1998).

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

In the present case, a separate rating for instability is not 
warranted here.  While the Board acknowledges the Veteran's 
complaints of left knee popping, raised at the January 2009 
hearing and at the August 2007 VA examination, there is no 
objective showing of instability.  Rather, the left knee was 
shown to be stable upon VA examination in August 2007.  Thus, 
there is no basis for assignment of separate ratings for 
limited motion and instability.

In sum, the evidence supports assignment of a 10 percent 
rating for the left knee.  Evaluations in excess of that 
amount are not justified.  In reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-116.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflect that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's left knee 
disability.  Moreover, the evidence does not demonstrate 
other related factors. The Veteran has not required frequent 
hospitalization due to the left knee disorder.  Moreover, 
while the Veteran has reported experiencing knee pain with 
his duties as a deputy sheriff, there is no evidence that the 
he has stopped working, or missed substantial time solely due 
to left knee impairment.  Thus, marked interference with 
employment has not been shown, as to the disability claimed 
here on appeal.  In the absence of any additional factors, 
the RO's failure to consider or to refer these issues for 
consideration of an extraschedular rating was not 
prejudicial.


ORDER

A 10 percent rating for synovitis of the left knee is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


